Case 1:21-mj-01020-MMH Document 1 Filed 09/01/21 Page 1 of 5 PageID #: 10
  Case 1:21-mj-01020-MMH Document 1 Filed 09/01/21 Page 2 of 5 PageID #: 11




LHE
F. #2020R00929

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                                  COMPLAINT AND
                                                          APPLICATION FOR
            - against -                                   ARREST WARRANT

MUHAMMAD NAVEED,                                          (18 U.S.C. § 1343)

                          Defendant.                      Case No. 21-MJ-1020

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

                  GEORGE KELLER, being duly sworn, deposes and states that he is a Special

Agent with the Federal Bureau of Investigation (“FBI”) duly appointed according to law and

acting as such.

                  In or around and between February and August of 2020, within the Eastern

District of New York and elsewhere, the defendant MUHAMMAD NAVEED, did knowingly

and intentionally devise a scheme or artifice to defraud a victim (“Victim #1”), in order to obtain

money and property from Victim #1, to wit, approximately $204,400 in wire transfers, by means

of one or more materially false and fraudulent pretenses, representations and promises, and for

the purpose of executing such scheme and artifice, did transmit and cause to be transmitted, by

means of wire communication in interstate commerce, writings, signs, signals, pictures and

sounds, to wit, wire transfers.

                  (Title 18, United States Code, Section 1343)
  Case 1:21-mj-01020-MMH Document 1 Filed 09/01/21 Page 3 of 5 PageID #: 12

                                                                                                   2

               The source of your deponent’s information and the grounds for his/her belief are

as follows:1

               1.      I am a Special Agent with the FBI and am currently assigned to an FBI

squad that investigates securities fraud, wire fraud and other financial crimes. During my tenure

with the FBI, I have participated in numerous financial fraud investigations and have participated

in all aspects of those investigations, including conducting surveillance, executing search

warrants, debriefing defendants and informants, interviewing witnesses, reviewing and analyzing

recorded conversations and analyzing telephone toll information. During the course of those

investigations, I have served as the lead or co-lead investigator in the investigation and

prosecution of persons involved in fraud and money laundering, among other crimes.

               2.      In or around February 2021, I interviewed Victim #1, who is an 83-year

old male residing in Florida. Victim #1 informed me that on or about May 19, 2019, he met an

individual through a dating website called “Mate1.com.” This individual identified herself as

“Rosemary George,” and told Victim #1 that she was a physician who previously resided in

China and Lowell, Massachusetts and was currently living overseas. Victim #1 and “Rosemary

George” began a relationship over email. In early 2020, “Rosemary George” asked Victim #1

for a loan, explaining that she was waiting for a pension payment from the Chinese government.

               3.      Via email, “Rosemary George” provided Victim #1 with a Massachusetts

driver’s license as proof of her identity. I have spoken with the Department of Motor Vehicles

for the Commonwealth of Massachusetts, who advised me that the driver’s license in question




       1
               Because the purpose of this Complaint is to set forth only those facts necessary to
establish probable cause to arrest, I have not described all the relevant facts and circumstances of
which I am aware.
  Case 1:21-mj-01020-MMH Document 1 Filed 09/01/21 Page 4 of 5 PageID #: 13

                                                                                                     3

was not on file in that state, and that no record was returned for any identifying information

provided to Victim #1 by “Rosemary George,” such as her name and date of birth.

               4.      Review of records relating to the email address used by “Rosemary

George” show that the IP addressed corresponded to locations in California. Other records

relating to this email address show correspondence with email addresses to other dating websites.

               5.      Once Victim #1 agreed to send money to “Rosemary George,” “Rosemary

George” supplied wire instructions directing Victim #1 to send the money to a bank account held

at Bank of America. That bank account was opened on or about August 27, 2017 by the

defendant, MUHAMMAD NAVEED, in the name of “Stitchers Corp.” (the “Stitchers account”).

To open the account, NAVEED supplied a Pakistani passport and provided a business address in

Richmond Hill, New York as the business address for Stitchers Corp. NAVEED is the only

signatory on the account. The address supplied to Bank of America corresponds to the address

supplied to New York State in connection with NAVEED’s non-driver’s identification card.

               6.      In total, Victim #1 sent at least four wire transfers to the Stitchers account,

totaling approximately $204,400.

               WHEREFORE, your deponent respectfully requests that the defendant

MUHAMMAD NAVEED be dealt with according to law.
  Case 1:21-mj-01020-MMH Document 1 Filed 09/01/21 Page 5 of 5 PageID #: 14

                                                                                                4

               Because public filing of this document could result in a risk of flight by the

defendant MUHAMMAD NAVEWED, as well as jeopardize the government’s ongoing

investigation, your deponent respectfully requests that this complaint, as well as any arrest

warrant issued in connection with this complaint, be filed under seal.



                                              GEORGE KELLER
                                              United States Postal Inspector

Sworn to before me this
__ day of September, 2021
1st


____________________________________________
_____________________________
THE HONORABLE MARCIA H. H   HENRY
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
